Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before January 15, 1960, with notice of argument for the March 1960 Term of this court, in accordance with the stipulation of the parties dated November 2, 1959. If the foregoing condition is not complied with an order may be entered by the respondents, without further notice, dismissing the appeal. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.